     Case 3:20-cv-00740 Document 52 Filed 03/08/21 Page 1 of 2 PageID #: 384




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


CHRISTOPHER FAIN;
ZACHARY MARTELL; and
BRIAN MCNEMAR,
individually and on behalf of all others similarly situated,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:20-0740

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services;
WEST VIRGINIA DEPARTMENT OF HEALTH
AND HUMAN RESOURCES, BUREAU FOR
MEDICAL SERVICES;
TED CHEATHAM, in his official capacity as
Director of the West Virginia Public Employees
Insurance Agency; and
THE HEALTH PLAN OF WEST VIRGINIA, INC.,

                               Defendants.



                                              ORDER



       Pending is Defendants William Crouch, Cynthia Beane, and West Virginia Department of

Health and Human Resources, Bureau for Medical Services’s Consent Motion to Extend Time to

File Reply in Support of Motions Dismiss. ECF No. 51. For good cause shown, the GRANTS the

Motion and extends the reply memorandum due date to March 19, 2021.
    Case 3:20-cv-00740 Document 52 Filed 03/08/21 Page 2 of 2 PageID #: 385




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        March 8, 2021




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
